Citation Nr: 9905900	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
that is manifested by joint and muscle pain, headaches, and 
dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1990 
to May 1991, and he served in the Persian Gulf War in 
Southwest Asia from January 4, 1991, to April 19, 1991.  The 
record also reflects that he had more than seventeen months 
of unverified, active military service prior to October 1990.  

The Board notes that the RO developed this case as three 
issues: entitlement to service connection for a disorder 
manifested by joint and muscle pain, entitlement to service 
connection for a disorder manifested by headaches, and 
entitlement to service connection for a disorder manifested 
by dizziness.  However, because the appellant claims that all 
of those symptoms developed as a result of his service in 
Southwest Asia during the Persian Gulf War, the Board 
believes that he is claiming that the symptoms of joint and 
muscle pain, headaches, and dizziness are related to an 
undiagnosed illness incurred in Southwest Asia, which he 
calls Gulf War Syndrome.  Therefore, the Board concludes that 
the appellant's claim is more properly expressed as one 
issue: entitlement to service connection for a disorder 
manifested by joint and muscle pain, headaches, and 
dizziness.  

The appellant's original claim included the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  However, because service connection was 
granted for PTSD by the RO in a March 1998 rating decision, 
with a 30 percent evaluation assigned from May 16, 1994, that 
issue is no longer on appeal.  


REMAND

At his November 1998 Travel Board hearing, the appellant 
stated that he had been receiving treatment for his 
symptomatology from a Dr. Doris at the Huntsville, Alabama, 
VA clinic, and that Dr. Doris had attributed his symptoms to 
his experiences in the Persian Gulf War.  While review of the 
claims file reveals some outpatient records from Dr. Doris 
dated in 1994, the file is devoid of any recent treatment 
records from him.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The United States Court of Veterans Appeals 
(Court) has held that VA's "duty to assist" includes 
helping the veteran obtain facts and evidence that might help 
him to sustain his burden of proof or develop the facts of 
his claim, once he has submitted a well-grounded claim.  
White v. Derwinski, 1 Vet.App. 519 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should obtain copies of all of the 
appellant's treatment records from the 
Huntsville, Alabama, VA clinic, since 1994, in 
particular those of Dr. Doris, and they should 
be associated with the claims file. 

2.  After the above requested development has 
been completed, the RO should arrange for a VA 
physician to review the claims file for the 
purpose of determining whether the veteran's 
symptoms are attributable to a diagnosed 
disorder or to an undiagnosed illness.  Any 
additional examinations or testing  deemed 
necessary by the physician should be performed.

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

- 3 -


